           Case 3:19-cv-00636-WHO Document 13 Filed 03/07/19 Page 1 of 3



     Richard T. Drury
1    richard@lozeaudrury.com
     Rebecca Davis
2    rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
3    410 12th Street, Suite 250
     Oakland, CA 94607
4    Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
5
     Steven L. Woodrow*
6    swoodrow@woodrowpeluso.com
     Woodrow & Peluso, LLC
7    3900 East Mexico Ave., Suite 300
     Denver, Colorado 80210
8    Telephone: (720) 213-0675
     Facsimile: (303) 927-0809
9    *admitted pro hac vice
10
     Attorneys for Plaintiff
11   ABANTE ROOTER AND PLUMBING
     and the Class
12

13                                UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                        OAKLAND DIVISION

16
      ABANTE ROOTER AND PLUMBING,                       Case No. 3:19-cv-00636-WHO
17
      INC., individually and on behalf of all others
      similarly situated,                               Hon. William H. Orrick
18

19                          Plaintiff,                  STIPULATION EXTENDING UNITED
                                                        BANK CARD, INC.’S TIME TO
      v.                                                RESPOND TO PLAINTIFF’S
20
                                                        COMPLAINT
      UNITED BANK CARD, INC. d/b/a/
21
      HARBORTOUCH, a New Jersey                         Date Action Filed: Feb. 5, 2019
22    corporation,

23                          Defendant.

24

25

26

27

28
                                                       -1-
       STIP EXTENDING TIME FOR UNITED BANK CARD, INC. TO RESP TO PLF’S COMPLAINT
          Case 3:19-cv-00636-WHO Document 13 Filed 03/07/19 Page 2 of 3




1           Pursuant to Local Rule 6-1(a), Plaintiff Abante Rooter and Plumbing, Inc. (“Plaintiff”)

2    and Defendant United Bank Card, Inc. d/b/a/ Harbortouch (“United Bank”), hereby stipulate to

3    extend the time United Bank has to answer or otherwise respond to Plaintiff’s Complaint to

4    March 28, 2019. This extension will not alter the date of any event or any deadline already fixed

5    by Court order.

6

7    Dated: March 7, 2019                  LOZEAU DRURY LLP
8

9                                          /s/ Rebecca Davis______
                                           Rebecca Davis
10                                         Attorneys For Plaintiff
                                           Abante Rooter and Plumbing, Inc.
11

12
     Dated: March 7, 2019                  Montgomery McCracken Walker & Rhoads LLP
13

14                                          /s/ John Papianou
                                           John Papianou (pro hac vice forthcoming)
15                                         Attorneys For Defendant
                                           United Bank Card, Inc.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
       STIP EXTENDING TIME FOR UNITED BANK CARD, INC. TO RESP TO PLF’S COMPLAINT
          Case 3:19-cv-00636-WHO Document 13 Filed 03/07/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE
1
            I hereby certify that on March 7, 2019, I electronically filed the foregoing with the Clerk
2

3    of the Court using the CM/ECF system which will send notification of such filing to the e-mail

4    addresses denoted in the Electronic Mail Notice List.

5

6
     Dated: March 7, 2019
7
                                                          LOZEAU DRURY LLP
8
9                                                         By:    /s/ Rebecca Davis ____
                                                                 Rebecca Davis
10
                                                          Attorney for Plaintiff
11                                                        Abante Rooter and Plumbing, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
